           Case 1:11-cv-09641-VEC Document 98 Filed 09/11/20 Page 1 of 1
                                                       USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
UNITED STATES DISTRICT COURT                                          DATE FILED: 09/11/2020
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
 CARLA ROMITA, ALLISON A. HEANEY as                          :
 TRUSTEES of the NEW YORK OIL HEATING                        :       11-CV-9641 (VEC)
 INSURANCE FUND                                              :
                                                             :             ORDER
                 -against-                                   :
                                                             :
 LEONARD BALDARI and MICHAEL DAVID :
 HILLER,                                                     :
                                                             :
                                          Defendants.        :
 ----------------------------------------------------------- :
                                                             X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties have a status conference scheduled for Friday, September 18,

2020, at 10:00 A.M.;

        WHEREAS all parties and any interested members of the public must attend by dialing 1-

888-363-4749, using the access code 3121171 and the security code 9641. All attendees are

advised to mute their phones when not speaking and to self-identify each time they speak.

        The Clerk of Court is respectfully directed to mail a copy of this Order to Defendant

Leonard Baldari and to note mailing on the docket.


SO ORDERED.

Dated: September 11, 2020
      New York, NY
                                                                 ______________________________
                                                                       VALERIE CAPRONI
                                                                       United States District Judge
